Exhibit 10.1
 
CONVERSION AND SETTLEMENT AGREEMENT
 
This Conversion and Settlement Agreement (the “Agreement”), dated as of November
19, 2015, is made and entered into by and between NeuLion, Inc., a Delaware
corporation (the “Company”), and the holders of the Company’s Class 3 Preference
Shares, par value $0.01 (the “Class 3 Preferred Holders”) and the holders of the
Company’s Class 4 Preference Shares, par value $0.01 (the “Class 4 Preferred
Holders” and, together with the Class 3 Preferred Holders, the “Preferred
Holders”) set forth on Exhibit A.
 
WHEREAS, as of the date hereof there are issued and outstanding 17,176,818
shares of Class 3 Preference Shares and 10,912,265 shares of Class 4 Preference
Shares (collectively, the “Preferred Shares”).
 
WHEREAS, each Preferred Holder has the right to convert any or all of the Class
3 Preference Shares and Class 4 Preference Shares owned by such holder, at such
holder’s option, at any time, into shares of the Company’s common stock, par
value $0.01 (“Common Stock”) on a one for one basis (“Conversion”).
 
WHEREAS, in the event of a Conversion, the Class 3 Preferred Holders shall be
entitled to the payment of all accrued but unpaid dividends in cash and the
holders of the Class 4 Preferred Shares shall be entitled to the payment of all
unpaid dividends in shares of Common Stock based on a conversion price equal to
the trading price of the Common Stock at the close of business on the last
trading day prior to the date of Conversion, in both instances if such dividends
have been declared by the Board of Directors of the Company.
 
WHEREAS, the Preferred Holders desire to convert all of the Preferred Shares.
 
WHEREAS, the Boards of Directors have not declared any dividends on the
Preferred Shares.
 
WHEREAS, the Company and the Preferred Holders have negotiated certain terms as
an inducement for the Conversion of the Preferred Shares.
 
NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein, and for other good and valuable consideration, the sufficiency of which
are hereby acknowledged, and intending to be legally bound hereby, the parties
agree as follows:
 
1.         Conversion.
 
(a)           Each Preferred Holder hereby agrees to convert the number of
Preferred Shares owned by such Preferred Holder into Common Stock on a one for
one basis.  The number of shares of Common Stock to be issued to each holder on
the consummation of the Conversion shall be set forth opposite such Preferred
Holder’s name on Exhibit A (the “Conversion Shares”).  The Conversion Shares
shall be subject to appropriate adjustment in the event of any stock dividend,
stock split, combination or other similar recapitalization occurring prior to
the Closing.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           As an inducement for the Conversion as of the date hereof, the
Company hereby agrees to pay the Class 3 Preferred Holders an aggregate amount
equal to $2,898,667 and the Class 4 Preferred Holders an aggregate amount equal
to $1,231,933 (each amount, a “Settlement Payment”), each amount payable in
shares of Common Stock.  Each Preferred Holder shall be entitled to its pro rata
share of the Settlement Payment based on its pro rata ownership of the number of
Class 3 Preference Shares or Class 4 Preference Shares being converted by such
Preferred Holder.  The number of shares of Common Stock payable to each
Preferred Holder in satisfaction of the Settlement Payment due each Preferred
Holder upon Conversion shall be equal to the Settlement Payment due such
Preferred Holder divided by the Fair Market Value of a share of Common Stock on
the Closing Date (the “Settlement Shares”).  “Fair Market Value” means the
United States dollar equivalent of the per share price of the Common Stock equal
to the volume weighted average price of the Common Stock reported on the Toronto
Stock Exchange or on the principal exchange or over the counter market on which
such shares are trading, if any, or as reported on any composite index which
includes such principal exchange, for the five (5) trading days immediately
prior to the date the subject shares of Common Stock are to be determined or any
adjustment thereto are to be made. The rate to be used for the conversion of
Canadian dollars to United States dollars shall be the Bank of Canada noon rates
on the dates on which such conversion is to be calculated.
 
(c)           Each Preferred Holder acknowledges and agrees that upon receipt of
the Conversion Shares and the Settlement Shares due such Preferred Holder, the
Company shall have fully satisfied its obligations to such Preferred Holder as
set forth in the Company’s Certificate of Incorporation, as amended, upon the
occurrence of a conversion.
 
2.         Closing.  The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place by electronic mail or such other
method as the Company and the Preferred Holders shall agree.  The date on which
the Closing  shall occur shall be the “Closing Date”.  At the Closing, the
Company shall deliver to each Preferred Holder a stock certificate in the name
of such Preferred Holder representing the aggregate number of Conversion Shares
and Settlement Shares (as calculated based on the Settlement Payment due such
Preferred Holder) due to such Preferred Holder.
 
3.         Notices.  Any notice, demand or other communication required or
permitted to be given in respect of this Agreement shall be in writing and shall
be given by facsimile, by courier or by hand-delivery as provided below.  Any
notice or other communication, if sent by facsimile, shall be deemed to have
been received on the business day on which it was sent, or if delivered by
courier shall be deemed to have been received on the business day following the
day on which it was sent, or if delivered by hand shall be deemed to have been
received at the time it is delivered.  Notice of change of address shall also be
governed by this section.  Notices and other communications shall be addressed
and delivered to the address set forth on the signature page of each party
hereto.
 
4.         Legal Fees and Expenses.  The parties shall pay their own fees and
expenses in connection with this Agreement and the transactions contemplated
hereby.
 
5.         Amendments.  This Agreement shall not be modified, amended or
terminated without the written consent of all of the parties hereto.
 
 
2

--------------------------------------------------------------------------------

 
 
6.         Further Assurances.  Each party shall use its reasonable best efforts
to do all things necessary and advisable to make effective the transactions
contemplated hereby and shall cooperate and take such action as may be
reasonably requested by the other party in order in carry out fully the
provisions and purposes of this Agreement and the transactions contemplated
thereby.
 
7.         Counterparts.  This Agreement may be executed in one or more
counterparts (including by facsimile), each of which shall be deemed to be an
original, and all of which together shall constitute one and the same
instrument.
 
8.         Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to principles
of conflicts of law.
 
[Remainder of page intentionally left blank]


 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been executed as of the Effective Date.
 

 
NEULION, INC.
         
 
By:
/s/ Roy E. Reichbach
   
Name:
Roy E. Reichbach
   
Title:
General Counsel and Corporate Secretary
           
Address:
1600 Old Country Road
     
Plainview, NY 11803
                   
Facsimile:  
516-622-7510
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
JK&B CAPITAL V, L.P.
 
 
By:
JK&B Management V, L.P., its General Partner
   
By:
JK&B Capital V, L.L.C., its General Partner
           
By:
/s/ David Kronfeld 
   
Name:
David Kronfeld
   
Title:
Managing Member
            Address:
180N. Stetson Avenue, Ste 4500
     
Chicago, IL 60601
                    Facsimile:  
312-946-1103
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
JK&B CAPITAL V SPECIAL OPPORTUNITY FUND, L.P.
 
 
By:
JK&B Management V, L.P., its General Partner
   
By:
JK&B Capital V, L.L.C., its General Partner
           
By:
/s/ David Kronfeld 
   
Name:
David Kronfeld
   
Title:
Managing Member
            Address:
180N. Stetson Avenue, Ste 4500
     
Chicago, IL 60601
                    Facsimile:  
312-946-1103
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
THE GABRIEL A. BATTISTA REVOCABLE TRUST UNDER A TRUST DECLARATION DATED AUGUST
22, 2006
         
 
By:
/s/ Gabriel A. Battista 
     
      Trustee
                           
Address:  
10347 Carol Street
     
Great Falls, VA 22066 
      USA            
Facsimile:  
   

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
PREFERRED HOLDERS
 
 
Holder
 
Class 3
Preference
Shares
 
Class 4
Preference
Shares
 
Aggregate
Conversion
Shares
 
JK&B Capital V, L.P.
 
9,732,042
 
6,219,991
 
15,952,033
 
JK&B Capital V
Special Opportunity
Fund, L.P.
 
7,341,715
 
4,692,274
 
12,033,989
 
The Gabriel A. Battista Revocable Trust Under a Trust Declaration dated August
22, 2006
 
103,061
 
0
 
103,061

 


 

--------------------------------------------------------------------------------